Citation Nr: 1451820	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for plantar keratoses and pes planus of the left foot prior to May 3, 2012.
 
2.  Entitlement to an evaluation in excess of 10 percent for plantar keratoses and pes planus of the right foot prior to May 3, 2012.
 
3.  Entitlement to an evaluation in excess of 30 percent for bilateral plantar keratoses and pes planus from May 3, 2012.
 
4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1979.

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania, and then to the RO in St. Petersburg, Florida.

In January 2010 and February 2012, the Board remanded this case for additional development, after which the Board issued a decision in January 2013 denying the claims for increased ratings for the bilateral foot disorder and remanding the issue of entitlement to a TDIU.  The Veteran appealed the Board's denial of the increased rating issues to the U. S. Court of Appeals for Veterans Claims (Court).  In August 2014, the Court signed an order remanding these issues to the Board for action in accordance with a joint motion of the parties for remand.  

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's bilateral foot disorder was manifested by severe foot symptoms, improved with orthotics; the symptoms and impairment have not more nearly approximated pronounced than severe.

2.  The Veteran's service-connected bilateral foot disability has not been sufficient by itself at any time during the pendency of this claim to render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, and no more, for bilateral foot plantar keratoses and pes planus have been met throughout the pendency of this claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2014).

2.  The criteria for a TDIU, including on an extra-schedular basis, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issues decided herein, the record reflects that VA sent to the Veteran all required notice related to the increased rating claims in letters dated in February and March 2006, prior to the rating decision on appeal.  As to the issue of entitlement to a TDIU, the Board determined that this issue is part and parcel of the increased rating claim in February 2012, after which an April 2012 letter provided all required notice regarding this claim.  Although the Veteran was not provided complete notice with respect to the TDIU claim until April 2012, after the initial adjudication of the underlying increased rating claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's TDIU claim, most recently via the December 2013 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).
 
All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Social Security Administration (SSA) reported in April 2010 that their records pertaining to the Veteran's award of SSA disability benefits had been destroyed.  In a July 2010 letter, the originating agency informed the Veteran that his SSA records were unavailable (destroyed) and provided him the opportunity to provide any records in his possession.  No SSA records were received from the Veteran.

The Veteran has also been afforded appropriate VA examinations, with additional examinations obtained to fully develop the record, most recently in December 2013.  The Veteran has not asserted, and the evidence of record does not show, that the disabilities at issue have increased significantly in severity since the most recent examinations.  The Veteran has not identified any pertinent, outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Board will now address the merits of these claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Disability Ratings - Left and Right Foot Disabilities

A.  General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By way of a March 1981 rating decision service connection was awarded for bilateral postoperative, intractable plantar keratosis with pes planus.  A 10 percent rating was awarded for each foot under Diagnostic Code 5284.  In January 2006, the Veteran filed this claim for an increased rating alleging his bilateral foot disability had worsened.  The May 2006 rating decision under appeal confirmed and continued the 10 percent ratings assigned under Diagnostic Code 5284.  Following additional development during the pendency of the appeal, a June 2012 rating decision was issued which determined that effective May 3, 2012, the Veteran's left foot plantar keratosis with pes planus and right foot plantar keratosis with pes planus would now be evaluated together as a single disability characterized as bilateral plantar keratosis with pes planus, rated as 30 percent disabling under Diagnostic Code 5276.  Despite the increased rating granted by the originating agency, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board is reviewing the matter of whether an increased rating is warranted at any time during the pendency of the Veteran's claims under all appropriate rating criteria pertaining to the feet.

Under Diagnostic Code 5276, moderate pes planus (flat foot) with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. For severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if the severe pes planus is unilateral and a 30 percent evaluation is warranted if the severe pes planus is bilateral.  For pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surface of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances, a 30 percent rating is warranted for unilateral involvement and a 50 percent rating is warranted bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Bilateral weak foot receives a minimal 10 percent rating under Diagnostic Code 5277.  Claw foot receives a rating between 10 percent and 50 percent, depending on severity, under Diagnostic Code 5278.  10 percent ratings are awarded for metatarsalgia (Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), hallus rigidus (Diagnostic Code 5281) and hammer toe (Diagnostic Code 5282).  Malunion of the tarsal or metatarsal bones is awarded a rating in from 10 percent to 30 percent, depending on severity, under Diagnostic Code 5283.  The record has been reviewed with all of these rating criteria in mind.  
 
Other foot injuries are compensated under Diagnostic Code 5284, which awards a 10 percent rating for moderate disability, 20 percent for moderately severe disability, and 30 percent for severe disability.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA treatment records reflect that the Veteran complained of bilateral foot pain due to plantar warts on the balls of his feet in April 2005 and that he may need orthotics. The Veteran described his pain as aching, constant, and aggravated by walking and standing on his feet.  X-rays showed degenerative changes bilaterally, hallux valgus greater on the right, and bilateral calcaneal spurring in the region of the Achilles-tendon insertion.  In November 2005, the Veteran submitted a statement indicating that he was, "60 years old and unable to walk or maintain employment."  

X-rays of the feet in March 2006 showed no fracture, subluxation, or destructive bone lesion; no evidence of localized soft tissue swelling; hallux valgus deformity of the great toes; and some hammertoe deformity of the right and left toes.  

On VA examination in April 2006, the Veteran reported cramping, pain, and swelling of the feet, as well as the use of insoles and orthotics.  Flare-ups were described as nonexistent as pain was constant.  The Veteran stated that he could walk normally 3-4 blocks or 45 minutes at a time.  Examination showed 2.5 centimeter scar over the 4th and 5th metatarsal region; full range of motion of the toes; no pain with motion; tenderness to palpation of callosities (left 3rd metatarsal and right 2nd and 5th metatarsal heads); hallux valgus to 20 degrees on the right and 10 degrees on the left; and completion of 5 repetitions of motion without additional loss of motion or pain.  The examiner noted that the Veteran had pain with barefoot walking on a hard floor, and some discomfort with walking 50 feet in soled shoes-without orthotic inserts.  Plantar keratoses or callosities were noted indicating abnormal weight bearing.  The Veteran was disinclined to toe walk due to pain, but was able to heel walk, deep knee bend, and squat.  He had good posture, rhythmic movement, and fair propulsion.  There was no evidence of hammertoes, high arch, claw foot or deformity, or pes planus.  The diagnosis was transfer lesions/plantar keratoses to the left 3rd and right 2nd and 5th metatarsal heads; and hallux valgus deformity of the right and left great toes.

A VA psychiatric treatment note dated in April 2006 shows that the Veteran was soon leaving for the Netherlands for six months.  He indicated that he worked for Shell Oil Company and was going to drive a truck for that company in Iraq.

VA podiatry consultation reports dated in April and October 2006 reflect treatment for severe intractable plantar keratomas under the second and fifth metatarsal heads of the right foot and under the third metatarsal head of the left foot.  In June 2006, the Veteran reported that he was unable to walk without canes or to wear normal shoes, and that surgery had been recommended.  In an October 2006 statement, he reported that his feet swell after a few hours, he cannot wear shoes, his feet were covered with callosities, and he had impaired gait.  He also reported he was receiving treatment for his feet and was scheduled for surgery.  In October 2006, a podiatric surgeon stated that he supported the Veteran's request for an increase in his disability status because of the Veteran's altered gait secondary to the problems he had in his feet with the displaced metatarsals that caused the severe, painful plantar lesions.  The surgeon noted that one could, "barely touch the lesions, no less step or walk on them."  In a November 2006 statement, the Veteran reported that he had progressive low back pain and foot problems, and that he was totally disabled.  He indicated that he was learning new computer skills and that he babysat his grandchildren.  

In August 2007, the Veteran reported that he could not sit or stand for more than ten minutes.

A VA treatment note dated in January 2009 reflects the Veteran presented for follow-up of bilateral foot pain.  He reported improved symptoms in arches with orthotics, but continued pain in the toe area.  Examination showed hyperkeratosis of the left 3rd and right 2nd and 5th metatarsal heads, pain on palpation over these areas, and some pain of adjacent metatarsal heads.  Hyperkeratosis were pared with a scalpel and he was scheduled for custom orthotics with metatarsal pad and 1/4 inch heel lift.  He was to follow-up in 6 weeks for calluses.

In a February 2010 statement, the Veteran reported that he had ankle and leg problems, and that SSA awarded him disability benefits due to the disabilities of his feet.  He reported constant foot pain treated with medication.  He indicated that he could not walk with street shoes; he could not walk without shoes; and he could not stand more than twenty minutes.

The Veteran again underwent VA examination in May 2010, at which time he complained of bilateral foot pain, primarily in the metatarsal foot pads with weight bearing.  The Veteran denied weakness, fatigability, and flare-ups.  He reported onset of ankle symptoms due to altered gait (walking on outsides of feet).  Current treatment included off-loading inserts with moderate effectiveness and pain medications.  He reported ambulating with a cane at all times.  The Veteran reported that he was unemployed, but had worked at Wal-Mart.  He indicated that he retired due to foot pain.  Objectively, there were scars at the dorsal aspect of the 4th toe on the right and 3rd and 4th toes on the left from hammertoe surgery in service.  There was tenderness to palpation over the metatarsal heads bilaterally.  There were no hammertoes or claw toes found.  With his cane, the Veteran had normal gait and no functional limitations on standing or walking.  The Veteran had normal posture on standing, squatting and heel rise and there was pain with rising.  There were bilateral callosities.  The range of motion was without pain and unchanged on repetitive testing.  There was no increase in pain, fatigue, weakness, or incoordination with repetitive motion testing.  The diagnosis was bilateral metatarsalgia at the metatarsal heads of 2, 3, and 4 with callosities.

The record shows in March 2012 that the Veteran reported he would be vacationing in Europe in early May 2012.  In an April 2012 statement, the Veteran reported that his feet swell and cramp, and that he was unable to walk barefoot.

On VA examination in May 2012, the Veteran complained of bilateral foot pain and callosities.  Clinical finding were negative for inward bowing, marked inward displacement and severe spasms, or extreme tenderness of the plantar surface of either foot.  The Veteran reported some relief from pain with orthotics.  The examiner noted that the Veteran would not be better served by amputation with prosthesis.  The Veteran had pain with manipulation of the feet and pain was accentuated on manipulation, but there was no indication of swelling on use.  There was no evidence of marked deformity of the foot (pronation, abduction, etc.) and no marked pronation of the foot.  The weight bearing line did not fall over or medial to the great toe.

Most recently, the Veteran was examined in December 2013.  He again reported the loss of his job at WalMart due to his foot disability.  At the time of this examination, he characterized his disability as manifested by daily moderate pain of both feet, typically lasting for hours.  On physical examination, the examiner noted pain on manipulation of both feet, which was accentuated with manipulation, as well as swelling of both feet.  There were no characteristic calluses found at the time of this examination.  The examiner noted that the Veteran does not have Morton's neuroma, metatarsalgia, hallus rigidus, claw foot, weak foot or malunion of the tarsal or metatarsal bones, but does have hammertoes of all toes on both sides.  The examiner also recognized that the Veteran has mild or moderate symptoms of hallux valgus, bilaterally.  His other symptoms were noted as bilateral tenderness to the 2nd through 4th metatarsals, with callus formation and abnormal weight bearing (more shoe wear on the lateral heal of both feet).  As to assistive devices, the examiner noted the Veteran has constant use of bilateral custom orthotics for both feet.  The functional impact of the bilateral foot disability was noted to be limitation of walking to two to three blocks and standing limited to fifteen to thirty minutes.

Again, the question in this case is whether the evidence throughout the pendency of this claim shows that a rating in excess of 10 percent is warranted for either the right or left foot disability prior to May 3, 2012, and whether a rating in excess of 30 percent for the bilateral disability is warranted since that date.

A review of the evidence shows that the Veteran's bilateral foot disability has been consistent throughout the pendency of this claim.  The disabilities are manifested by pain, accentuated with manipulation, with effects on his ability to walk and stand, particularly with bare feet.  Moreover, custom orthotics are required for his shoes in order to manage his pain.  The orthotics were consistently reported to improve his pain.  Evidence dating as early as 2006 and as recent as 2013 is indicative of an altered gait due to this bilateral foot disability.  Further, in 2006, a physician characterized the Veteran's symptoms to be severe due to displaced metatarsals that caused the severe, painful plantar lesions.  Thus, since 2006, the disabilities of both feet have been manifested by severe symptoms, bilaterally, to include pain on manipulation and use accentuated, swelling, characteristic callosities, and deformity.  There is no showing, however, of symptoms or impairment that more nearly approximates pronounced.  The evidence does not show marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, or lack of improvement with orthopedic shoes or appliances.  The Board, therefore, finds that a 30 percent rating, but not higher, is warranted for the bilateral foot disability throughout the pendency of this claim.  These symptoms have been consistently associated with the Veteran's noted foot disability related to the in-service hammer toe surgery, for which service connection was awarded.  This disability has been analogized to most closely approximate the rating criteria for flat feet, which awards a 30 percent rating for severe bilateral disability.  As the symptoms related to hammer toe are compensated for within this rating, there is no basis for a separate 10 percent rating for hammer toe under Diagnostic Code 5282, as that would equate to evaluation of the same disability under various diagnoses, in violation of 38 C.F.R. § 4.14, a practice known as pyramiding.  Further, while the original award of service connection was for separate disabilities rated under Diagnostic Code 5284, the Board finds the Veteran's particular symptoms most closely approximate that found within Diagnostic Code 5276, thus a single 30 percent rating for the bilateral foot disability is most appropriate.  Separate 10, 20 or 30 percent ratings for "foot injury, other" under Diagnostic Code 5284 is not appropriate in addition to the assignment of the 30 percent bilateral rating.  Furthermore, the assignment of the rating as a singular 30 percent disability is not equivalent to terminating a protected rating as the parties' joint motion suggests.  Rather, the single 30 percent rating under Diagnostic Code 5276 is an award of an increase effective the date of the Veteran's increased rating claim.  No prior benefit has been terminated and assignment of a separate 30 percent rating while leaving the two 10 percent ratings for each foot in place would, in effect, be pyramiding, which his impermissible.  38 C.F.R. § 4.14.

The Board has also considered whether a separate disability evaluation based on scars is warranted.  However, the evidence of record does not show scars that are deep, cause limitation of motion, are in excess of 39 square centimeters, are associated with underlying soft tissue damage, are unstable, or are painful upon examination.  Thus, a separate rating under Diagnostic Codes 7801-7805 for scars is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2014).  Although the criteria for rating scars were revised, effective October 23, 2008, the revised criteria do not apply to the Veteran's claim as it was filed prior to that date and he has not requested that his claim be reviewed under the revised criteria.

Thus, the Board concludes that throughout the pendency of this increased rating claim, the Veteran's bilateral foot disability has been manifested by severe symptoms with objective evidence of deformity, pain on manipulation and use accentuated, swelling, and characteristic callosities.  A 30 percent rating under Diagnostic Code 5276 is therefore warranted throughout the pendency of this claim, which will compensate the Veteran for all symptoms of his service-connected disabilities of the feet.  No separate ratings are warranted, as such separate ratings would create an impermissible pyramiding situation.  Further, there is no indication of either pronounced symptoms of flat foot, or claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries; thus, a rating in excess of 30 percent for the bilateral disability is not warranted.

IV.  TDIU

The Veteran is also claiming that he is entitled to a total disability rating based on individual unemployability due to his service-connected bilateral foot disability.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014). 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a). 

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration in accordance with 38 C.F.R. § 3.321.  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Throughout the pendency of this claim, the Veteran has not met the scheduler criteria for a TDIU.  By virtue of the award of a 30 percent rating for the Veteran's bilateral foot disability in this decision, the Veteran has a single service connected disability rated as 30 percent disabling.  Nonetheless, he claims to be unemployable due to his service-connected foot disability.  In this case, however, it does not appear that the Veteran is in fact unable to secure or follow a substantially gainful occupation by reason of service-connected foot disability.  As noted above, the Veteran has reported that he is unable to work due to his inability to stand for long durations or walk for long distance or time.  He reportedly had to retire from employment at WalMart due to his foot disability.  This stoppage of work alone, however, does not render him unemployable.  Again, unemployment in and of itself is not a finding of unemployability.  The evidence must establish that the service-connected disabilities rendered him unable to secure and follow a substantially gainfully occupation.

Outside of the Veteran's claims of unemployability, the only evidence addressing this question is found in the December 2013 VA examination report.  The VA examiner found that the Veteran's bilateral foot disability does not render him unemployable.  While the examiner clearly recognized the severity of the disability, and found that the foot disabilities cause moderate limitations of walking and prolonged standing, which prevents function at a physically-active occupation that requires an upright posture, the foot disabilities do not prevent sedentary work.  While the Board indeed recognizes that the record includes mental health treatment, such that a mental disorder may impact the Veteran's ability to undergo a sedentary job, the Veteran is not service-connected for any mental disorder.  Again, in determining whether unemployability exists, consideration may not be given to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  There is simply no basis upon which it can be found that the Veteran's service-connected bilateral foot disability renders the Veteran unable to maintain a substantially gainful occupation.  The 30 percent rating assigned is in itself recognition that the bilateral foot impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361.  While the Board acknowledges that the Veteran has reported ongoing unemployment, the fact that he is unemployed or has difficulty obtaining employment is not enough.  Here, the evidence, to include the December 2013 opinion from a competent VA examiner, demonstrates that the Veteran's service-connected disabilities were not sufficient to render him unemployable during the pendency of this claim.  Accordingly, the Board must also conclude that a referral of the TDIU claim for extra-schedular consideration is not in order.



V.  Additional Considerations - All Claims

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning further staged rating for the disabilities decided herein; however, at no time during the period in question has the bilateral foot disability warranted more than the assigned rating of 30 percent, so additional staging of the ratings assigned is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the bilateral foot disability would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 




ORDER

The Board having determined that the Veteran's bilateral plantar keratoses and pes planus warrants a 30 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU based on unemployability due to the service-connected bilateral foot disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


